Citation Nr: 0739224	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
service connection for post-traumatic stress disorder.  


FINDINGS OF FACT

1.	The veteran did not serve in combat while on active duty.

2.	The veteran's alleged stressors are not the type which can 
be corroborated.  

3.	The medical evidence does not establish a link between the 
veteran's current symptoms and his in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and February 
2005; and a rating decision in December 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the August 2005 statement of the case  While 
the veteran submitted evidence subsequent to the August 2005 
statement of the case, that evidence was accompanied by a 
waiver of RO consideration.  Therefore, a supplemental 
statement of the case is not required.  38 C.F.R. §§ 19.31, 
20.1304.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran claims that he suffers from PTSD that was caused 
by stressors he experienced while participating in the Tet 
Offensive, mine sweeping at the Demilitarized Zone, and 
supporting Marine units fighting Viet Cong forces.   Service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  The veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2007).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

VA treatment records from December 2004, May 2005, October 
2006, and November 2006 establish that the veteran has a PTSD 
diagnosis that conforms to the DSM-IV.  However, the record 
does not contain independent evidence as to the occurrence of 
the veteran's claimed stressors or medical evidence that 
specifically links the veteran's current symptoms and his 
identified in-service stressors.  

It is undisputed that the veteran was a combat engineer and 
that he served in that capacity in Vietnam.  However, the 
title "combat engineer" in and of itself does not 
automatically denote participation in combat.  Furthermore, 
although the veteran received several awards such as the 
Republic of Vietnam Campaign Medal, none of the awards listed 
on his service separation from (DD Form 214) are indicative 
of having engaged in combat with the enemy.  Accordingly, the 
occurrence of the veteran's claimed stressors required 
verification.  

Unfortunately, the veteran has not provided sufficient 
credible evidence so that his stressors could be verified 
through the United States Army & Joint Services Records 
Research Center (JSRRC).  The veteran claims that his PTSD 
was caused by his involvement in the Tet Offensive, mine 
sweeping at the Demilitarized Zone (DMZ), and supporting 
Marine units fighting Viet Cong forces.  Yet, his personnel 
records show that he served in Vietnam nearly two years after 
the Tet Offensive of 1968.  The veteran also failed to 
provide specific dates, times, locations, or details about 
his experiences in the DMZ or supporting Marine troops.  The 
RO sent the veteran a letter in February 2005 seeking 
information to corroborate his claimed inservice stressors.  
Unfortunately, the veteran did not respond with adequate 
information to conduct a search of records to corroborate 
claimed stressors.  While VA has a statutory duty to assist 
the veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Accordingly, the Board does not find the veteran's vague 
account of inservice stressors is not capable of verification 
and he has not provided sufficient specificity to research 
any claimed stressor.  

Additionally, although a VA examiner in November 2006 opined 
that veteran's PTSD was most likely caused by his "combat 
experiences," the Board attaches little weight to this 
conclusion for three reasons.  First, as was previously 
discussed, the record does not show that the veteran engaged 
in combat with the enemy.  Second, the examiner does not 
explain the basis for his opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993) (probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion).  Third, the examiner does not indicate that he 
reviewed the veteran's service records or claims file.  Sklar 
v. Brown, 5 Vet. App. 140 (1993) (probative value of a 
medical opinion is generally based on the scope of the 
examination or review).  

Since the preponderance of the evidence shows that the 
veteran's diagnosis of PTSD is based upon stressors whose 
occurrence has not been verified, the Board finds that the 
preponderance of the evidence is against the claim and 
service connection for PTSD must be denied.  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


